Subsidiaries of Exopack Holding Corp. Exhibit 21.1 Jurisdiction of Name of Subsidiary Organization/Incorporation Exopack, LLC Delaware Exopack-Thomasville, LLC Delaware Exopack-Hebron, LLC Delaware Exopack-Ontario, Inc. California Exopack Technology, LLC California Exopack Advanced Coatings LLC Delaware Intelicoat Technologies Image Products Matthews LLC Delaware Exopack Advanced Coatings LTD United Kingdom Intellicoat Technologies EF Holdco Ltd United Kingdom Exopack Advanced Coatings (North Wales) LTD United Kingdom Cello-Foil Holding Corp. Delaware Cello-Foil Products, Inc. Michigan TPG Group Holding Corp. Delaware TPG Enterprises, Inc. Delaware Exopack Performance Films Canada TPG (US), Inc. Delaware The Packaging Group (NSULC) Canada Exopack-Newmarket, Ltd. Canada 3181952 Nova Scotia Company Canada Exopack L.P. Canada
